Title: To George Washington from Henry Knox, 9 November 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West Point 9th Novr 1782.
                  
                  I beg leave to state to your Excellency the case of Charles Treat, and Aaron Swetland.  These persons were originally engaged as clerks in Colo. Baldwins Regt of Artificers with the pay of Serjeants.  When the Regiment was reduced and the men transferred to Captain Pattens company of Artilly Artificers, I directed that these Men should act as Conductors, intending if they were competent to the business to have them placed upon the establishment,  They have been found upon experience, to be active faithful & worthy of promotion, But the reduction of the Commisy of military stores department rendering it impossible to provide for them in that line.  Had they actually received appointments as Conductors they would have been discharged, but as they are held under their original enlistment I do not think myself authorized to discharge them from the service.  Having been in a situation for near eighteen months, in which they have been highly entrusted, and imbibed the habits of Gentlemen, they think it a great hardship to be obliged now to return to Pattens Company, especially as they are not Artificers, and there is no employment for them in the absurd capacity in which they were inlisted.  my own opinion is, that they ought to be discharged, as they were assured of promotion on their good behaviour, and the new arrangement of the department of Military stores is the only reason why they are not appointed Conductors—if your Excellency should be of the same opinion I hope they may receive their discharges at Head Quarters.  I have the honor to be with the highest respect your Excelly obet servt
                  
                                       
                            
                            H. Knox M. Genl
                        